Order issued April 29, 2022




                                      In The
                                Court of Appeals
                                     For The
                             First District of Texas

                              NO. 01-21-00409-CR

                  GIANNA MARIE BEDNARSKI, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                 On Appeal from 412th Judicial District Court
                          Brazoria County, Texas
                      Trial Court Cause No. 87168-CR

                                   ORDER

      The Court reviewed the Appellant brief filed on March 15, 2022, on behalf

of Gianna Marie Bednarski, and determined that it does not comply with

TEX. R. APP. P. 9.10(a)(3) because it identifies a minor complainant by name.

      Accordingly, the Clerk of this Court is directed to strike the brief. Id.

R. 9.4(k).
      Appellant is ordered to file an appellant’s brief that conforms to Rule 9.10

by using a pseudonym or alias when referring to the complainant. Appellant’s

amended brief is due no later than May 5, 2022, which is the submission date for

this appeal.

      It is so ORDERED.

                                 PER CURIAM

      Do not publish. TEX. R. APP. P. 47.